A few days ago a Member state was plunged in sorrow by a major natural disaster. As the citizens of Mexico are mourning their dead our thoughts are with the bereaved families. Allow me to extend on behalf of the people of the Netherlands to the people of Mexico ray deep sympathy at this tragic event.
The fortieth anniversary of this Organization, which we are to celebrate in a month's time, promises to be very busy and difficult for those responsible for the proper and orderly conduct of business. We are therefore particularly happy that a distinguished diplomat and an old hand at United Nations affairs will preside over our meetings* And he has represented in New York until recently a country which will shortly join us in our endeavors to build a new Europe.
At an anniversary session like this, one is tempted to draw up a balance-sheet of past successes and failures of.our Organization. In this connection I was reminded of a conversation not too long ago between a French intellectual and a Chinese philosopher. The Frenchman asked what he thought of the French revolution. The philosopher replied that he was not certain whether sufficient time had passed since then and that he therefore preferred not to jump to conclusions. To meat of us this may seem excessively cautious. We can, however, draw some hope from this observation, when we look back on 40 years of the United Nations, we see a picture of both successes and failures, of progress and lost opportunities.
When we embarked upon this enterprise 40 years ago the immediate past was almost too horrible to contemplate. Consequently there seemed much to lode forward to. With the chaos and destruction of the Second World War behind us progress seemed somehow inevitable. The Charter of the united Nations bears witness to that mood. From now on nations would walk hand in hand. It was not to be.
Soon it became apparent that the Charter's system of collective security had become frequently paralyzed, and it is sad to note that 40 years later this Organization has still to live up to its promise "to save succeeding generations from the scourge of war". The situation in Afghanistan is a case in point.
Moreover, we sees to get confused by the growing number of world-wide problems that stubbornly resist solution. As a result, international institutions are quietly but irresistibly eroded by a process of slow-motion disintegration. Our Secretary-General did not relent from expressing in his annual reports his anxiety at the present trends, at the erosion of the authority and status of world and regional institutions and at the crisis in the multilateral approach to International affairs.
As for this Organization, I continue to believe that it has the capacity and the resilience to do better than its predecessor, the League of Nations, which gradually receded to the background while history van its disastrous course. This Organization is better equipped to solve many of the major problems besetting the world than the League of Nations ever was. Surely, the crisis in the multilateral approach to international relations is not so much one of method as of will, the will to resort to the methods at our disposal and to use them properly. I submit that I am nob the only one who would wish the number of General Assembly resolutions to be radically reduced, if oily because their currency is heavily devaluated by inflation. Secondly, there is a clear need for restoring the process of real negotiations before draft resolutions are put to a vote. What ' matters is obviously not to win a majority somehow, in many cases all too easily, but to gather the support of those Member States that in practice bear the responsibility in a certain situation or have the means to carry out General Assembly recommendations. Thirdly, and in the same vein, we should not seek short-term advantages for political expediency but, on the contrary, we should aim at long-term progress in creating a more humane and peaceful world. Finally, once a truly negotiated decision has been taken, we should not step aside as if the subject matter were settled by the adoption of a resolution; instead we should realize that words hold true only if translated into action.
A disturbing gap between oratory and practical results is to be found in the field of arms control and disarmament; for, whatever successes the United Nations may claim to have achieved in its 40 years of existence, it is a saddening truth that we, its Members, have failed so far to build a collective framework for the maintenance of international peace and security. If the present state of the world shows signs of incoherence and disintegration, this is certainly one of its root causes. The dream of peace is as vivid as when the United Nations was founded, but our peoples are at the same time anxiously aware that the level of armaments has reached a point higher than ever before.
Easy solutions are not at hand, but at least we should avoid developments running out of control and try to abide by the agreements reached so far. The Treaty on the Non-Proliferation of Nuclear weapons is certainly not the end of the
debate on nuclear d is armament but it is an essential instrument in the security interest of all of us. The objective of nuclear disarmament, already most
difficult to achieve, would be rather beyond reach if the number of nuclear Powers were to increase. It was, therefore, encouraging that the parties to the Treaty on the Non-Proliferation of Nuclear Weapons demonstrated, at their recently concluded Review Conference in Geneva, their continuing support for the Treaty. By adopting a final declaration by consensus, despite a wide range of differing views on disarmament, they have strengthened that Treaty's credibility and vitality.
It goes without saying that the Soviet Union and the United States carry primary responsibility for curtailing the nuclear arms race* Equally it goes without saying that the peoples of the world look forward with expectation to the forthcoming meeting between the leaders of those two Powers. Our hope is that it may produce a new stimulus to the arras control negotiations at present under way in Geneva and that it will lead to an intensified dialog on effective agreements aimed at preventing an arms race in space and terminating it on earth, at limiting and reducing nuclear arms and at strengthening strategic stability.
Substantial reductions and preferably complete elimination of land-based intermediate-range missiles are of specific relevance to the Netherlands. On this matter my Government has taken a position of utmost restraint. In June 1984 we made a strong appeal to the Soviet union to reverse the trend of the ever-increasing build-up of 3S-20 missiles, in which case we would be prepared to forgo deployment of intermediate-range nuclear missiles on our territory. Unfortunately, our participation in deployment of intermediate-range nuclear missiles now seems to have become inevitable, since that appeal to the Soviet Union has remained unheeded. Nevertheless, for our part, together with our allies, we shall not cease to contribute to constructive and imaginative thinking on how an equitable, balanced and verifiable agreement can be attained in Geneva on this category of weapons.
For years now the prohibition of chemical weapons has headed the agenda of the Geneva Conference on Disarmament. In an unprecedented gesture the Conference has decided to extend its informal consultations on the subject while this Assembly is in session. The urgency of a comprehensive agreement is all the more apparent in view of recent violations of the Geneva Protocol banning the use of such weapons and the prospect that a growing number of countries might consider acquisition of chemical means of warfare.
One of the most successful endeavors of the United Nations in the field of international peace and security are its peace-keeping operations and observer missions in a number of conflict areas. On the whole these operations have proved to be a useful instrument of deescalation and conflict control. We have learned from experience that these peace-keeping forces can hope to play a useful role only if they can count on the co-operation of the parties to a particular conflict. That is both their strength and their weakness, it is not the objective of a peacekeeping force to solve the problems that lead to a conflict. What they can do, however, is create a favorable climate, without which diplomatic efforts to solve the underlying dispute cannot hope to achieve much. Without a framework of peace-making by political means a peace-keeping force can by itself do little or nothing to rectify the situation.
It is precisely with that in mind that I should like to draw this Assembly's attention to the situation of the united Nations Interim Force in Lebanon (UNIFIL). it operates in a political vacuum created by the inability of the parties involved to reach agreement on security arrangements in the area and to cone to an understanding of the role of the Force in southern Lebanon. Regrettably, the withdrawal of the Israeli forces from Lebanon has so far not led to a situation in which UNIFIL can fulfill a role more in keeping with its mandate. As a consequence both of the precarious situation prevailing in Lebanon and of Israel's insistence on the preservation of a security zone beyond its own border, UNIFIL's main concern now seems to be to protect its own personnel. However unsatisfactory as the present state of affairs may be, my Government continues to be grateful to the Secretary-General and his staff for their unrelenting efforts to redress the situation. Should success continue to elude then, however, it is to be feared that UNIFIL's position will become rapidly untenable.
The Secretary-General in his recent report has made the wise observation that the United Nations cannot - and was not intended to - solve all the problems of the international community but that it is the best place to avoid the worst and to strive for improvement. For this reason, I would like to add, this Organization deserves all the political support its Members can give. I have already mentioned its peace-keeping efforts.
Another field in which we should muster our forces relates to the plague of terrorism and hijacking. This form of anarchy can be collaborated only in conditions of international solidarity and mutual co-operation.
Whatever motives might lead to terrorist behavior, it remains an offense against every norm of civilization to take hostage innocent persons, let alone to kill them almost wantonly. I. would join the appeal to those countries not yet parties to the Conventions adopted under the auspices of the International Civil Aviation organization (ICAO) on aviation security and to the International Convention Against the Taking of Hostages, adopted by the General Assembly, to do so speedily. Likewise, I urge all parties to these Conventions to implement them scrupulously under all circumstances.
International co-operation in the economic and social fields has been an essential task of the united Nations in pursuit of the purposes and principles of the Charter for a better world. Over the last four decades the United Nations, with its system of specialized agencies, has made an important contribution. For millions of people, particularly in developing countries, the United Nations has been synonymous with change and with hope for the future. In the areas of international co-operation for development, environment;, population and, most recently, the status of women, this Organization, through a variety of activities, has earned its place in history. The Netherlands is proud to have been closely associated with these activities and will continue to be associated with them in the years ahead.
The world economy today is characterized by complex interrelationships of financial, monetary and trade issues which - as the Secretary-General has pointed out in his annual report - "are of such profound political and social importance that they can only be dealt with effectively as part of a wider political process" (A/40/1, p. 9). In this respect the United Nations offers a universal and unique forum for discussion and study that cuts across traditional sectoral boundaries. Co-ordinating efforts, such as the recent examples of addressing the emergencies on the African continent, have shown that, given the will of all concerned, the United Nations can make an important contribution.
The United Nations has been instrumental in formulating objectives and targets for development co-operation. These continue to play a vital role in our determination of priorities. Only last week the Netherlands Government reaffirmed its own effort, amounting to 1.5 per cent of our net national income for development co-operation purposes. I would like to join those who appeal to other industrialized countries to bring their development effort in line with the internationally agreed target of 1 per cent.
International solidarity is also the sole answer to the world-wide problem of refugees. We note with considerable concern the unprecedented increase in the number of refugees and other displaced persons over the past several years. In many regions the vicious circle of armed conflict, violations of human rights and social disintegration leads to a disruption of the fabric of society. As a consequence, people are uprooted and this in turn leads to more flows of refugees. At present the High Commissioner faces the challenge of finding durable solutions to an ever-growing refugee problem, a problem compounded by the emergency situation in Africa. Now, as at the time when this high office was created, my Government will continue to lend its active support to the promotion of international co-operation with a view to providing material assistance wherr such assistance is required. We will also continue to support the High Commissioner in his efforts to integrate assistance projects for refugees in United Nations development projects.
According to his mandate it is the High Commissioner's first duty to give international protection to refugees. Over the years it has become increasingly difficult to carry out this delicate task. The continued occurrence of threats and violations of the safety of those who seek asylum and refugees, including armed attack against refugee camps and settlements, is particularly disquieting.
The disorder and confusion we often see in relations between States we can find many times repeated on the level of relations between Governments and subjects and between individual people. As the Charter of the United Nations should provide the framework for orderly international relations, so the Universal Declaration of Human Rights and the Covenants and Conventions that grew out of it provide an international code for how the State must treat individuals.
We are all aware of the widely differing views on human rights which find expression in these halls. It is therefore all the more encouraging that at times we cure able to add meaningful agreements to the already existing ones governing relations between Governments and individuals, we, for our part, shall continue to exploit whatever opportunity may present itself to further the cause of human rights.
This jubilee session of the General Assembly is a fitting occasion to add to the body of international human rights law. It is hoped that the Sixth Committee will draw inspiration from the speedy work of last year's session concerning the Convention on torture and finish its work on the draft body of principles for the protection of all persons under any form of detention or imprisonment, one of the functions of this instrument will be to provide further protection against the evil of torture.
In recent years we have seen once again how closely intertwined are the concept and practice of pluralistic democracy and respect for human rights. Freedom of thought, conscience and religion, freedom of opinion and expression and other fundamental human rights are prerequisites for meaningful popular participation in all aspects of social life. A recent example is the return of several Latin American countries to pluralistic democracy, a development which vent hand in hand with the restoration of respect for human rights and fundamental freedoms.
However, the struggle for democracy remains a difficult one. In too many States totalitarian or authoritarian government continues to be the rule. To' many leaders, the test of free and meaningful elections seems a thing too dangerous to contemplate. For how else could one explain the open and veiled threats, coercion, harassment, imprisonment and worse which befall those who have the courage to stand up for their rights? Yet these practices occur in many States which have solemnly committed themselves to respect those rights. Sad as this may be, we should insist on the full implementation of these commitments, as the signatories of the Final Act of the Conference on Security and Co-operation in Europe did only two months ago in Helsinki at the commemoration of the tenth anniversary of the signature of that document.
The denial of basic human rights to the majority of the population of South Africa, aggravated by a constitutional system of racial discrimination, has brought that country to the brink of disintegration and chaos. Its Government had to resort to the proclamation of a state of emergency in large parts of the country. Despite legitimate demands for change in the past both from within South Africa itself and from the international community, the South African Government has so far remained unwilling to initiate a national dialog and to implement basic reforms aimed at the abolition of apartheid. In our view, the only hope for peaceful change in South Africa is such a broadly based national dialog. In our view a set of confidence-building measures by the South African Government is essential to promote the possibilities for that national dialog. We note that certain steps have been taken to dissolve some components of the apartheid system, but there can be no such thing as a good and a bad apartheid. The system should be abolished in its totality.
It is peaceful change in south Africa that we are striving for. We do not want to promote civil strife nor do we condone violence, from whatever quarter. A total isolation of South Africa, as often advocated, will in my view only strengthen the hand of the champions of apartheid and thus tend to be counterproductive. What we do need is a gradual build-up of pressure by selective measures, supported by as many countries as possible. For that reason my Government remains in favor of action by the Security Council. For their part the Ten members of the European Community, together with Spain and Portugal, have made significant progress in harmonizing their attitudes on a number of restrictive measures. While exerting pressure on the South African Government we need also to give all support to the forces in South Africa working for a non-racial and peaceful society. Even at this late hour we must not lose hope that at the end reason and humanity will prevail.
While this session is a kind of milestone on a road that started in 1945 it is fitting to remind ourselves of one of the concepts fundamental to this Organization, to wit its universality. We have a duty to admit into our ranks those countries that are willing to accept the Charter's obligations, like the Republic of Korea. We also have to respect the rules of the Charter if voices are raised to expel one of the present Members or to curtail its rights of membership. The very future of our Organization would be put in jeopardy if we, the Members of the united Nations, were to undermine the Charter, we all, nations large and small, need the United Nations in our fight against the centrifugal forces that tend to disrupt world society. What we need is genuine international co-operation so as to make true this anniversary's motto, "united Nations for a better world".
